Citation Nr: 0724362	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-23 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL


Appellant and A.R.
ATTORNEY FOR THE BOARD


J. Horrigan, Counsel 

INTRODUCTION

The veteran served on active duty for training from June 4, 
1979, to October 16, 1979, and he had other periods of active 
duty for training in the Army National Guard of South 
Carolina.  The veteran died in 2005.  The appellant is the 
veteran's former spouse who is the custodian of and acting on 
behalf of the veteran's minor daughter, [redacted]. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the appellant appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

According to the death certificate, the veteran died in 
September 2005 at the age of 44.  The immediate cause of 
death was asthma.  Diabetes mellitus, obstructive sleep 
apnea, and obesity were listed as contributing to death. 



At the time of the veteran's death, service connection was in 
effect for depression with anxiety, 30 percent disabling; a 
low back disability with degenerative changes, 20 percent 
disabling; post-traumatic arthritis of the right knee, 40 
percent disabling; degenerative joint disease of the left 
knee, 10 percent disabling, and a torn discoid meniscus of 
the right knee, 10 percent disabling.  The veteran was also 
rated totally disabled based on individual unemployability.  

In a statement in May 2006, S.K.B., MD, the private 
physician, who signed the death certificate, stated that she 
had treated the veteran since 1992 and that in all likelihood 
the service-connected right disability contributed to 
obesity. 

In June 2006, the veteran's file was reviewed by a VA 
physician, who expressed the opinion that it was not likely 
that the veteran's service-connected arthritis contributed to 
the veteran's death as the result of asthma.  The physician 
did not address whether the service-connected arthritis 
otherwise contributed to obesity, which was listed on the 
death certificate as contributing to the cause of the 
veteran's death. 

As the record does not contain sufficient medical evidence to 
decide claim, under the duty to assist, further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following action:

1. Ask the appellant to submit the 
records since June 2002 of S.K.B., MD, 
722 Hyatt Street, Suite C, Gaffney, 
South Carolina 29341, or any other 
medical records, pertaining to the 
veteran's death. 

2. After the above development is 
completed, arrange to have the 
veteran's file reviewed by a VA 
physician to determine whether it is at 
least as likely as not that the 
service-connected right knee disability 
contributed substantially or materially 
to the veteran's death. 

In formulating the opinion, the 
examiner is asked to consider the 
following: 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  If the 
requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state. 

The term "contributory cause of 
death" means that a service-
connected disability contributed 
substantially or materially to 
cause death and it is not 
sufficient to show that it 
casually shared in producing 
death, but rather it must be shown 
that there was a causal 
connection.  38 C.F.R. § 3.312(c).

A service-connected disability 
involving muscular or skeletal 
function, static in nature, and 
not materially affecting other 
vital body functions would not 
generally be held to have 
contributed to death primarily due 
to an unrelated disability.  
38 C.F.R. § 3.312(c)(2).

There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death 
can be anticipated irrespective of 
coexisting conditions, but, even 
in such cases, there is for 
consideration whether there may be 
a reasonable basis for holding 
that a service-connected condition 
was of such severity as to have a 
material influence in accelerating 
death.  In this situation, 
however, it would not generally be 
reasonable to hold that a service-
connected condition accelerated 
death unless such condition 
affected a vital organ and was of 
itself of a progressive or 
debilitating nature.  38 C.F.R. 
§ 3.312(c)(4). 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, then 
furnish the appellant a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


